Exhibit 10.1

 

VOTING AND SUPPORT AGREEMENT

 

This Voting and Support Agreement (this “Agreement”), dated as of January 21,
2019, is entered into by and among Danfoss Power Solutions (US) Company, a
Delaware corporation (“Parent”), Danfoss-2019 Merger Sub, Inc., a Delaware
corporation and a wholly-owned subsidiary of Parent (“Merger Sub”), and the
shareholder of UQM Technologies Inc., a Colorado corporation (the “Company”) set
forth on Exhibit A hereto (the “Shareholder”).  All terms used but not otherwise
defined in this Agreement shall have the respective meanings ascribed to such
terms in the Merger Agreement (as defined below).

 

A.                                    Parent, Merger Sub and the Company propose
to enter into an Agreement and Plan of Merger, dated as of the date hereof (as
may be amended from time to time, the “Merger Agreement”), pursuant to which,
among other things and subject to the terms and conditions set forth therein,
(a) Merger Sub will merge with and into the Company (the “Merger”), and (b) all
outstanding shares of Company Common Stock will be cancelled and converted into
the right to receive the Merger Consideration described in the Merger Agreement.

 

B.                                    As a condition to their entry into the
Merger Agreement, Parent and Merger Sub require that the Shareholders enter into
this Agreement.

 

The parties hereto hereby agree as follows:

 

ARTICLE I
VOTING AGREEMENT

 

Section 1.01                            Agreement to Vote the Subject
Securities.

 

(a)                                 Shareholder hereby irrevocably and
unconditionally agrees that, until the termination of this Agreement, at any
meeting of the shareholders of the Company, however called, including any
adjournment or postponement thereof, and in connection with any action proposed
to be taken by written consent of the shareholders of the Company, such
Shareholder shall be present (in person or by proxy, including for the purpose
of determining a quorum) and vote (or cause to be voted) or deliver (or cause to
be delivered) a written consent with respect to, all of the Voting Securities
(as defined below):

 

(i)                                     in favor of the approval of the Merger
and adoption of the Merger Agreement;

 

(ii)                                  against any action or proposal that would
reasonably be expected to result in (A) a breach of any covenant, representation
or warranty or any other obligation or agreement of the Company contained in the
Merger Agreement, or of the Shareholders contained in this Agreement or (B) any
of the conditions set forth in Article VI of the Merger Agreement not being
satisfied on or before the End Date;

 

--------------------------------------------------------------------------------



 

(iii)                               in favor of the proposals set forth in the
Company’s proxy statement relating to the Merger (including any proxy
supplements thereto, the “Proxy Statements”);

 

(iv)                              for any proposal to adjourn or postpone the
applicable special meeting to a later date if there are not sufficient votes for
approval of the Merger Agreement and any other proposals related thereto on the
dates on which such meetings are held;

 

(v)                                 against any change in the Company Board; and

 

(vi)                              against any Takeover Proposal and against any
other action involving the Company that is intended, or would reasonably be
expected, to interfere with or adversely affect the consummation of the Merger
or the other transactions contemplated by the Merger Agreement.

 

(b)                                 The Shareholder shall retain at all times
the right to vote the Voting Securities in such Shareholder’s sole discretion,
and without any other limitation, on any matters other than those set forth
in this ARTICLE I. The Shareholders agree that the obligations specified in this
ARTICLE I shall not be affected by any Company Adverse Recommendation Change
except to the extent the Merger Agreement is terminated as a result thereof.

 

(c)                                  No Shareholder shall take any action with
respect to the conversion of any of the Subject Securities that may adversely
affect or otherwise impair such Shareholder’s ability to perform its obligations
under this Agreement.

 

(d)                                 For purposes of this Agreement, (i) “Voting
Securities” means, collectively, those of the Subject Securities set forth
on Exhibit B hereto that are eligible to vote on the applicable matter, and any
other securities of the Company that hereafter are issued to or otherwise
directly or indirectly acquired by any of the Shareholders prior to the
termination of this Agreement upon the conversion of any of the securities set
forth on Exhibit B (to the extent not prohibited hereby) that are eligible to
vote on the applicable matter and (ii) “Subject Securities” means, collectively,
the shares of Company Common Stock and any other securities of the Company that
hereafter are issued to or otherwise directly or indirectly acquired (including
upon the conversion of any of the securities set forth on Exhibit C attached
hereto) by any Shareholder prior to the termination of this Agreement.

 

ARTICLE II
COVENANTS OF THE SHAREHOLDERS REGARDING THE SUBJECT SECURITIES

 

Section 2.01                            No Transfer; No Inconsistent
Arrangements.

 

(a)                                 Except as expressly provided hereunder,
pursuant to the Merger Agreement or with Parent’s prior written consent, until
this Agreement is terminated in accordance with Section 6.02, no Shareholder
shall, directly or indirectly:

 

2

--------------------------------------------------------------------------------



 

(i)                                     permit to exist any lien of any nature
whatsoever with respect to any Subject Securities;

 

(ii)                                  transfer, sell, assign, tender, gift,
hedge, pledge or otherwise dispose of (each, a “Transfer”) or enter into any
option, derivative, hedging or other agreement or arrangement or understanding
(including any profit-sharing arrangement) with respect to, any Subject
Securities, or any right, title or interest therein (including any right or
power to vote) or agree to do or consent to any of the foregoing;

 

(iii)                               enter into (or caused to be entered into)
any Contract with respect to any Transfer of any of the Subject Securities;

 

(iv)                              grant or permit the grant of any proxy,
power-of-attorney or other authorization or consent with respect to any of the
Subject Securities;

 

(v)                                 deposit or permit the deposit of any of the
Subject Securities into a voting trust or enter into a voting agreement or
similar arrangement with respect to any of the Subject Securities;

 

(vi)                              seek to influence any Person with respect to
the voting of, any Company Common Stock in connection with the Merger or any
other transaction, other than to recommend that shareholders of the Company vote
in favor of approval of the Merger and adoption of the Merger Agreement; or

 

(vii)                           take or permit any other action that would be
expected to adversely affect such Shareholder’s ability to perform its
obligations hereunder.

 

(b)                                 If any involuntary Transfer of any of the
Subject Securities shall occur (including in any bankruptcy or a sale to a
purchaser at any creditor’s or court sale), the transferee (including any
subsequent transferees) shall take and hold such Subject Securities subject to
all of the restrictions, liabilities and rights under this Agreement, which
shall continue in full force and effect until this Agreement is terminated in
accordance with Section 6.02.

 

Section 2.02                            No Dissenters’ Rights; No Participation
in Legal Actions.

 

(a)                                 No Dissenters’ Rights. To the extent a
Shareholder is found to have a right to demand appraisal of any of the Subject
Securities or a right to dissent from the transactions contemplated by the
Merger Agreement (collectively, “Dissenters’ Rights”), such Shareholder hereby
(i) waives and agrees not to exercise any such Dissenters’ Rights (including,
under the Colorado Business Corporation Act, as amended) and (ii) agrees not to
participate in or voluntarily aid in any way any action to seek Dissenters’
Rights.

 

(b)                                 No Participation in Legal Actions. Each
Shareholder agrees not to directly or indirectly participate in, commence or
join, whether on such Shareholder’s own behalf or derivatively on behalf of the
Company, in any Legal Action (including any class

 

3

--------------------------------------------------------------------------------



 

action), with respect to any claim against Parent, Merger Sub, the Company or
any of the Company’s Subsidiaries or any of the successors, Affiliates or
Representatives of any of the foregoing, (x) challenging the validity of, or
seeking to enjoin the operation of, any provision of this Agreement or
(y) alleging breach of any fiduciary or other duty by any Person or violation of
any Law in connection with the Merger Agreement or the transactions contemplated
thereby.

 

Section 2.03                            Adjustments. In the event of any stock
split (including a reverse stock split), stock dividend, merger, reorganization,
recapitalization, reclassification, combination, exchange of shares or similar
transaction with respect to the capital stock of the Company that affects the
Subject Securities, the terms of this Agreement shall apply to all additional or
resulting securities such that such additional and resulting securities shall
constitute Subject Securities and, to the extent that such additional or
resulting securities are in respect of Voting Securities, also shall constitute
Voting Securities.

 

Section 2.04                            Stop Transfers. No Shareholder shall
request, until this Agreement is terminated in accordance with Section 6.02,
that the Company register the transfer (book-entry or otherwise) of any Subject
Securities without the prior written consent of Parent.

 

ARTICLE III
ADDITIONAL COVENANTS

 

Section 3.01                            Documentation and Information.

 

(a)                                 Except as required by applicable Law, none
of the Shareholders shall make any public announcement regarding this Agreement,
the Merger Agreement or the transactions contemplated hereby or thereby without
the prior written consent of Parent (which consent may be withheld in Parent’s
sole discretion); provided that the Shareholders may disclose the terms of this
Agreement and file a copy hereof in a Schedule 13D filed with the SEC. Each
Shareholder hereby consents to the disclosure in the Proxy Statement and if
required by applicable Law or the SEC or any other securities authorities, any
other documents or communications provided by Parent, Merger Sub, the Company or
the Shareholders to any Governmental Entity or to securityholders of the
Company, of such Shareholder’s identity and beneficial ownership of Subject
Securities and the nature of such Shareholder’s commitments under this Agreement
and a copy of this Agreement.

 

(b)                                 Each Shareholder agrees to promptly give
Parent, the Company and the Surviving Corporation any information that is in its
possession that Parent, the Company or the Surviving Corporation may reasonably
request for the preparation of any such disclosure documents and promptly notify
Parent, the Company and the Surviving Corporation of any required corrections
with respect to any written information supplied by it, if such Shareholder
shall become aware that any such information shall have become false or
misleading in any material respect.

 

Section 3.02                            No Solicitation. The Shareholders shall
not, and shall cause their respective directors, officers and Representatives
not to, directly or indirectly:

 

4

--------------------------------------------------------------------------------



 

(a)                                 solicit, initiate, encourage or facilitate
the submission by any Person(s) to the Company of any Takeover Proposal or any
inquiries or proposals that would reasonably be expected to lead to any Takeover
Proposal;

 

(b)                                 initiate or participate in any discussions
and negotiations with any Person(s) regarding any Takeover Proposal or any
inquiries or proposals that would reasonably be expected to lead to any Takeover
Proposal;

 

(c)                                  furnish to any Person(s) information in
connection with any Takeover Proposal or any inquiries or proposals that would
reasonably be expected to lead to a Takeover Proposal;

 

(d)                                 approve, recommend, declare advisable or
enter into a Company Acquisition Agreement;

 

(e)                                  otherwise cooperate with, assist,
participate in or facilitate any such inquiries, proposals, discussions or
negotiations or any effort or attempt to make any Takeover Proposal; or

 

(f)                                   agree to or propose publicly to do any of
the foregoing.

 

Section 3.03                            Ongoing Discussions and Negotiations.
The Shareholders shall, and shall cause each of their respective Subsidiaries
and their and their Subsidiaries’ respective Representatives to (a) immediately
cease and cause to be terminated all existing discussions and negotiations with
any Person or such Person’s Representatives (other than Parent, Merger Sub or
any of their respective Representatives) regarding any Takeover Proposal and
(b) not terminate, amend, release or modify any provision of any standstill
agreement (including any standstill provisions contained in any confidentiality
or other agreement) to which it or any of its Affiliates or Representatives is a
party.

 

Section 3.04                            Further Assurances.

 

(a)                                 Each of the parties hereto shall execute and
deliver any additional certificates, instruments and other documents, and take
any additional actions, as may be reasonably necessary or appropriate to carry
out and effectuate the purpose and intent of this Agreement.

 

(b)                                 Each Shareholder agrees, while this
Agreement is in effect, to notify Parent promptly in writing of the number and
description of any Subject Securities acquired by such Shareholder after the
date hereof that are not set forth on Exhibit B hereto.

 

ARTICLE IV
REPRESENTATIONS AND WARRANTIES OF THE SHAREHOLDERS

 

Each Shareholder hereby represents and warrants, severally but not jointly, to
Parent and Merger Sub, as follows:

 

5

--------------------------------------------------------------------------------



 

Section 4.01                            Organization, Authority; Execution and
Delivery; Enforceability.

 

(a)                                 If such Shareholder is a natural person,
then such Shareholder is of legal age to execute this Agreement and is legally
competent to do so.

 

(b)                                 If such Shareholder is not a natural person:

 

(i)                                     such Shareholder is duly organized,
validly existing and in good standing under the laws of its jurisdiction of
organization;

 

(ii)                                  the execution and delivery of this
Agreement, the consummation of the transactions contemplated by this Agreement
and the compliance with the terms of this Agreement by such Shareholder have
been duly authorized by all necessary action on the part of such Shareholder and
its board of directors or applicable governing body; and

 

(iii)                               no other proceedings on the part of such
Shareholder (or such Shareholder’s board of directors or applicable governing
body) are necessary to authorize this Agreement, to consummate the transactions
contemplated by this Agreement or to comply with the terms of this Agreement.

 

(c)                                  Such Shareholder has all requisite
corporate, limited liability company, limited partnership or other applicable
entity power and authority to execute and deliver this Agreement, to consummate
the transactions contemplated by this Agreement and to comply with the terms of
this Agreement.

 

(d)                                 This Agreement has been duly executed and
delivered by each Shareholder and, assuming due authorization, execution and
delivery by Parent and Merger Sub, constitutes a valid and binding obligation of
each Shareholder, enforceable against each Shareholder in accordance with its
terms, except as such enforceability may be limited by bankruptcy, insolvency,
reorganization, moratorium or other laws affecting creditors’ rights and by
general principles of equity (whether applied in a proceeding at law or in
equity).

 

Section 4.02                            Non-Contravention.

 

(a)                                 The execution and delivery of this
Agreement, the consummation of the transactions contemplated by this Agreement
and the compliance by the Shareholder with the terms of this Agreement do not
and will not conflict with, or result in any violation or breach of, or default
(with or without notice or lapse of time, or both) under, or give rise to a
right of, or result in termination, amendment, cancelation or acceleration of
any obligation or loss of a material benefit under, or result in the creation of
any Liens in or upon any of the properties or assets of the Shareholder under,
or give rise to any increased, additional, accelerated or guaranteed rights or
entitlements under:

 

6

--------------------------------------------------------------------------------



 

(i)                                     if the Shareholder is not a natural
person, any provision of the Charter Documents of such Shareholder;

 

(ii)                                  any Contract to or by which the
Shareholder is a party or bound or to or by which any of the properties or
assets of such Shareholder (including the Subject Securities) is bound or
subject; or

 

(iii)                               subject to the governmental filings and
other matters referred to in Section 4.02(b), any applicable Law.

 

(b)                                 No consent or approval of, or filing with,
any Governmental Entity or other Person is required by or with respect to the
Shareholder in connection with this Agreement, except for filings with the SEC
of such reports under the Exchange Act as may be required in connection with
this Agreement and the transactions contemplated hereby.

 

Section 4.03                            Ownership of Subject Securities; Total
Shares. Such Shareholder is the beneficial owner (as defined in Rule 13d-3 under
the Exchange Act) of all of the Subject Securities and has good and marketable
title to all of the Subject Securities free and clear of any Liens (other than
those created by this Agreement). The Subject Securities set forth
on Exhibit B hereto constitute all of the securities of the Company beneficially
owned (as defined in Rule 13d-3 under the Exchange Act) or owned of record by
such Shareholder as of the date hereof.

 

Section 4.04                            Voting and Dispositive Power. Such
Shareholder has full voting power with respect to all of the Subject Securities,
and full power of disposition, full power to issue instructions with respect to
the matters set forth herein and full power to agree to all of the matters set
forth in this Agreement, in each case with respect to the Subject Securities.
None of the Subject Securities are subject to any shareholders’ agreement,
proxy, voting trust or other agreement or arrangement with respect to the voting
or disposing of the Subject Securities, except as provided hereunder.

 

Section 4.05                            Reliance. The Shareholder understands
and acknowledges that Parent and Merger Sub are entering into the Merger
Agreement in reliance upon each of the Shareholders’ execution, delivery and
performance of this Agreement.

 

Section 4.06                            Absence of Litigation. As of the date
hereof, there is no Legal Action pending against, or, to the actual knowledge of
the Shareholder, threatened in writing against such Shareholder or any of such
Shareholder’s properties or assets (including any of the Subject Securities)
before or by any Governmental Entity that could reasonably be expected to
prevent or materially impair the such Shareholder’s ability to perform its
obligations hereunder.

 

Section 4.07                            Brokers. No broker, finder, financial
advisor, investment banker or other Person is entitled to any fee or commission
from the Company in connection with the transactions contemplated hereby based
upon arrangements made by or on behalf of any of such Shareholder.

 

7

--------------------------------------------------------------------------------



 

ARTICLE V
REPRESENTATIONS AND WARRANTIES OF PARENT AND MERGER SUB

 

Parent and Merger Sub represent and warrant to each of the Shareholders that:

 

Section 5.01                            Organization and Qualification. Each of
Parent and Merger Sub is a duly organized and validly existing corporation in
good standing under the Laws of the jurisdiction of its organization. All of the
issued and outstanding capital stock of Merger Sub is owned directly or
indirectly by Parent.

 

Section 5.02                            Authority for this Agreement. Each of
Parent and Merger Sub has full power and authority to execute, deliver and
perform this Agreement and to consummate the transactions contemplated hereby.
This Agreement has been duly executed and delivered by each of Parent and Merger
Sub and, assuming due authorization, execution and delivery by each Shareholder,
constitutes a valid and binding obligation of Parent and Merger Sub, enforceable
against Parent and Merger Sub in accordance with its terms, except as such
enforceability may be limited by bankruptcy, insolvency, reorganization,
moratorium or other laws affecting creditors’ rights and by general principles
of equity (whether applied in a proceeding at law or in equity).

 

ARTICLE VI
MISCELLANEOUS

 

Section 6.01                            Notices. All notices and other
communications hereunder shall be in writing and shall be deemed to have been
given in accordance with Section 8.07 of the Merger Agreement; however, in the
case of any notice or communication to a Shareholder such notice or
communication must be sent to the address set forth on such Shareholder’s
signature page to this Agreement or to such other address as any party to this
Agreement shall specify in writing delivered to the other parties hereto.

 

Section 6.02                            Termination. Subject to Section 6.03,
this Agreement shall terminate automatically without any notice or other action
by any Person, upon the first to occur of:

 

(a)                                 the valid termination of the Merger
Agreement in accordance with its terms;

 

(b)                                 the Effective Time; or

 

(c)                                  the mutual written consent of Parent and
the Shareholders.

 

Section 6.03                            Survival. The provisions
of Section 2.02, ARTICLE IV, ARTICLE V and ARTICLE VI shall survive any
termination of this Agreement, and the termination of this Agreement shall not
relieve any party from seeking any remedies (at law or in equity) against
another party or relieve such party from liability for such party’s breach of
any terms of this Agreement.

 

Section 6.04                            Amendments and Waivers. Any provision of
this Agreement may be amended or waived if such amendment or waiver is in
writing and is signed, in the case of an

 

8

--------------------------------------------------------------------------------



 

amendment, by each party to this Agreement or, in the case of a waiver, by each
party against whom the waiver is to be effective. No failure or delay by any
party in exercising any right, power or privilege hereunder shall operate as a
waiver thereof nor shall any single or partial exercise thereof preclude any
other or further exercise thereof or the exercise of any other right, power or
privilege.

 

Section 6.05                            Expenses. All fees and expenses incurred
in connection herewith and the transactions contemplated hereby shall be paid by
the party incurring such expenses.

 

Section 6.06                            Successors and Assigns; No Third-Party
Beneficiaries. The terms and provisions in this Agreement shall inure to the
benefit of, and shall be binding upon, the parties hereto and their respective
permitted successors and assigns (including any successor entity after a public
offering of stock, merger, consolidation, purchase or other similar transaction
involving a party hereto) and nothing herein expressed or implied shall give or
be construed to give to any Person, other than the parties hereto and such
assigns, any legal or equitable rights hereunder.

 

Section 6.07                            Assignment. Neither this Agreement nor
any of the rights, interests or obligations hereunder shall be assigned, in
whole or in part, by any of the parties (whether by operation of law or
otherwise) without the prior written consent of the other parties hereto, except
to the extent that such rights, interests or obligations are assigned pursuant
to a Transfer expressly permitted under Section 2.01; provided, however, that
Parent may assign its rights, interests and obligations hereunder to a
Subsidiary or Affiliate of Parent without the prior written consent of the other
parties hereto.

 

Section 6.08                            Governing Law. This Agreement shall be
governed by, interpreted under, and construed and enforced in accordance with,
the laws of the State of Delaware (without reference to its choice of Law
rules).

 

Section 6.09                            Waiver of Jury Trial. EACH OF THE
PARTIES HERETO HEREBY WAIVES TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW
ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY WITH RESPECT TO ANY LITIGATION DIRECTLY
OR INDIRECTLY ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY. EACH OF THE PARTIES (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THAT FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 6.09.

 

Section 6.10                            Counterparts. This Agreement may be
executed in counterparts, each of which shall be considered an original
instrument, but all of which shall be considered one and the same agreement. A
signed copy of this Agreement delivered by facsimile, email or other means of
electronic transmission shall be deemed to have the same legal effect as
delivery of an original signed copy of this Agreement.

 

9

--------------------------------------------------------------------------------



 

Section 6.11                            Entire Agreement. This Agreement and the
Merger Agreement contain all of the terms with respect to the subject matter of
this Agreement and the Merger Agreement and supersede all prior agreements and
understandings, both written and oral, among the parties hereto with respect to
the subject matter hereof.

 

Section 6.12                            Severability. If any term or provision
of this Agreement or the application thereof to any person or circumstances
shall, to any extent, be invalid or unenforceable, the remainder of this
Agreement or the application of such term or provision to persons or
circumstances other than those as to which it is held invalid or unenforceable
shall not be affected thereby, and each term and provision of this Agreement
shall be valid and enforceable to the fullest extent permitted by applicable
Law.

 

Section 6.13                            Specific Performance. The parties hereto
agree that irreparable damage would occur to Parent and Merger Sub if any
provision of this Agreement were not performed in accordance with its terms,
and, that Parent and Merger Sub shall each be entitled to seek an injunction to
prevent any breach of this Agreement or to enforce specifically the performance
of the terms and provisions hereof, in addition to any other remedy to which
Parent or Merger Sub is entitled at law or in equity. In any proceeding for
specific performance, each Shareholder shall waive any requirement for the
securing or posting of any bond.

 

Section 6.14                            Construction. The parties hereto
acknowledge that the parties and their counsel have reviewed and revised this
Agreement and that the normal rule of construction to the effect that any
ambiguities are to be resolved against the drafting party shall not be employed
in the interpretation of this Agreement or any amendments hereto.

 

Section 6.15                            Interpretation.

 

(a)                                 The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The word “shall” shall be construed to have the same
meaning as the word “will.” The words “include,” “includes” and “including”
shall be deemed to be followed by the phrase “without limitation.” The word
“extent” in the phrase “to the extent” shall mean the degree to which a subject
or other thing extends, and such phrase shall not mean simply “if.” The words
“hereof,” “herein” and “hereunder” and words of similar import refer to this
Agreement as a whole and not to any particular provision of this Agreement

 

(b)                                 Unless the context requires otherwise:

 

(i)                                     any reference to any contract,
instrument or other document or any law herein shall be construed as referring
to such contract, instrument or other document or law as from time to time
amended, supplemented or otherwise modified;

 

(ii)                                  any reference herein to any Person shall
be construed to include such Person’s successors and assigns; and

 

10

--------------------------------------------------------------------------------



 

(iii)                               all references herein to ARTICLES, Sections
and Exhibits shall unless otherwise specifically stated be construed to refer to
ARTICLES, Sections and Exhibits of this Agreement.

 

6.18   No Ownership Interest. Nothing contained in this Agreement shall be
deemed to vest in Parent or Merger Sub any direct or indirect ownership of or
with respect to the Subject Securities. All rights, ownership and economic
benefits of and relating to the Subject Securities shall remain vested in and
belong to each of the Shareholders, respectively, and neither Parent nor Merger
Sub shall have any authority to exercise any power or authority with respect to
the voting of any of the Subject Securities, except as otherwise provided
herein.

 

11

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date first above written.

 

 

PARENT:

 

 

 

DANFOSS POWER SOLUTIONS (US) COMPANY

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

MERGER SUB:

 

 

 

DANFOSS—2019 MERGER SUB, INC.

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

[Danfoss’ Signature Page to the Voting and Support Agreement]

 

--------------------------------------------------------------------------------



 

 

SHAREHOLDER:

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

Address:

 

[Shareholder Signature Page to the Voting and Support Agreement]

 

--------------------------------------------------------------------------------



 

EXHIBIT A

 

SHAREHOLDER

 

Name:

 

 

 

Title:

 

 

 

Address:

 

 

--------------------------------------------------------------------------------



 

EXHIBIT B

 

VOTING SECURITIES

 

Voting Securities:

 

[       ] shares of Company Common Stock

 

--------------------------------------------------------------------------------



 

EXHIBIT C

 

SUBJECT SECURITIES

 

Subject Securities:

 

[       ] shares of Company Common Stock

 

--------------------------------------------------------------------------------